Citation Nr: 0628742	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-04 285	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as due to exposure to chemical or 
biological agents.

3.  Entitlement to service connection for shoulder pain, to 
include as due to exposure to chemical or biological agents.

4.  Entitlement to service connection for a respiratory 
condition, to include as due to exposure to chemical or 
biological agents.

5.  Entitlement to service connection for weakness, to 
include as due to exposure to chemical or biological agents.

6.  Entitlement to service connection for vertigo, to include 
as due to exposure to chemical or biological agents.

7.  Entitlement to a rating higher than 10 percent prior to 
November 9, 2000, for spondyloarthritis of the thoracolumbar 
spine, and a rating higher than 20 percent from that date 
onward.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had many years of service in the Commonwealth of 
Puerto Rico Army National Guard.  He is credited with a 
period of active duty for training (ACDUTRA) from March to 
September 1960.  He was also called to active duty in Support 
of Operation Desert Storm/Desert Shield from November 1990 to 
June 1991.  He served in Southwest Asia from January 23, 1991 
to May 6, 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a November 1996 rating decision, the RO granted service 
connection for spondyloarthritis of the thoracolumbar spine 
and assigned a 10 percent rating effective November 22, 1995.  
The RO denied service connection for a nervous condition, 
anxiety and sleep disorder.  The veteran perfected an appeal 
regarding this aspect of the rating decision.  

In May 1998, the veteran requested a higher rating for his 
service-connected back disability.  

In an April 1999 rating decision, the RO denied service 
connection for arteriosclerotic heart disease (claimed as 
chest pain to include heart condition), shoulder pain, 
respiratory condition, weakness and vertigo (claimed as 
headaches).  All claims included consideration of whether 
these conditions were from exposure to chemical or biological 
agents.  The veteran perfected an appeal with respect to each 
of these issues.  

In April 2000, the RO denied the veteran's claim for an 
increased rating for the service-connected back disability.  
He duly perfected an appeal of that decision.  

In April 2001, the Board remanded the case to the RO for 
further development and consideration.  

In an August 2002 rating action, the RO increased the 
disability rating for spondyloarthritis of the thoracolumbar 
spine to 20 percent effective November 9, 2000.  The veteran 
continued to appeal, requesting an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2006, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge of the Board 
(Travel Board hearing).  A transcript of the proceeding is of 
record.  During the hearing, he submitted additional evidence 
and waived his right to have it initially considered by the 
RO.  See 38 C.F.R. § 20.1304 (2005).

Regrettably, though, as explained below, there is other 
relevant evidence that the RO has not considered in the first 
instance, and the veteran has not waived this right.  Id.  So 
is claims are being REMANDED to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.



REMAND

Reason for remand

Supplemental Statement of the Case (SSOC)

The RO issued Statements of the Case (SOCs) regarding the 
veteran's service connection claims in December 1999.  No 
SSOC has been issued regarding the service connection claims 
since that time.  The most recent SSOC issued regarding the 
increased rating claim was in February 2006.  

Additional evidence has been received since the RO issued the 
most recent SSOC in February 2006.  As indicated in the 
Introduction, the veteran waived his right to have the RO 
initially consider this additional medical evidence that he 
submitted during his May 2006 hearing.  This additional 
medical evidence consists of VA treatment records dated from 
June 2000 to October 2005.  There are additional VA treatment 
records on file, however, dated as recently as March 2006, 
which were associated with the claims file in April 2006.  
And unfortunately, these records are not covered by the 
veteran's § 20.1304(c) waiver.  Consequently, to ensure he 
receives procedural due process, this additional evidence 
first must be considered by the RO and addressed in another 
SSOC.  See 38 C.F.R. § 19.9 (2005).

Aside from this evidence, numerous other VA and private 
treatment records developed between 1993 and 2006 have been 
associated with the claims file since the SOCs were issued in 
December 1999 regarding the veteran's service connection 
claims.  And he has not waived initial RO consideration 
of this evidence, either.  So, it, too, must be addressed in 
an SSOC.  38 C.F.R. §§ 19.9, 20.1304



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

Readjudicate all of the claims on 
appeal in light of the additional 
evidence obtained since the last 
adjudication - taking into 
consideration the evidence that has 
been added to the record since the SOCs 
(service connection issues) in December 
1999 and the SSOC (increased rating 
issue) in February 2006.  If the claims 
at issue are not granted to the 
veteran's satisfaction, send him and 
his representative another SSOC and 
give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


